from a judgment of the County Court of Fulton County (Hoye, J.), rendered April 2, 2009, convicting defendant upon his plea of guilty of the crime of murder in the second degree.
In satisfaction of a six-count indictment, defendant pleaded guilty to murder in the second degree and waived his right to appeal. County Court subsequently sentenced him, as agreed, to a prison term of 22 years to life. Defendant now appeals.
Appellate counsel for defendant seeks to be relieved of his assignment, arguing that no nonfrivolous issues exist. After reviewing the record, we agree. The judgment is accordingly affirmed and counsel’s applicátion for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]).
Cardona, P.J., Rose, Lahtinen, Garry and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.